Citation Nr: 1136025	
Decision Date: 09/26/11    Archive Date: 10/03/11

DOCKET NO.  09-01 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for right ear hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for an acquired psychiatric condition, to include post traumatic stress disorder (PTSD) and depression.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel 


INTRODUCTION

The Veteran had active military service with the United States Army from March 1969 to January 1971.

This matter comes to the Board of Veterans' Appeals (Board) from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied entitlement to service connection for bilateral hearing loss, tinnitus, and PTSD.  

The claim of entitlement to service connection for PTSD has been recharacterized as one for an acquired psychiatric disability to include PTSD and depression pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009).  A Veteran, as a layperson, is not competent to distinguish between diagnosed psychiatric conditions, and so a claim of service connection for one is a claim for all.  Further, in light of the bases for the decisions below, the service connection for the right and left ears is considered separately, instead of as a single bilateral disability.

The Veteran testified at a Board hearing at the RO before the undersigned Acting Veteran's Law Judge in May 2011.  A transcript of the hearing is of record.

The issue of service connection for an acquired psychiatric disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is no current left ear hearing loss disability.

2.  Right ear hearing loss was not diagnosed in service or for many years thereafter, and a preponderance of the competent evidence is against a finding that the current right ear hearing loss is related to service.

3.  Tinnitus was not diagnosed in service or for many years thereafter, and a preponderance of the competent evidence is against a finding that the current tinnitus is related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for left ear hearing loss have not been met.  38 U.S.C.A. §§ 1110, 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§  3.303, 3.385 (2010).

2.  The criteria for service connection for right ear hearing loss have not been met.  38 U.S.C.A §§ 1101, 1110, 1112, 1113, 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2010).

3.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A §§1110, 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  A July 2007 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran's service treatment records (STRs) and VA medical treatment records have been obtained.  No private treatment records were identified.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2).  The Veteran was also given the opportunity to present testimony to the Board.  

A VA examination was conducted and opinions obtained as to the nature and etiology of the Veteran's claimed hearing loss and tinnitus disabilities in October 2009.  The Veteran has not argued, and the record does not reflect, that this examination is inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examiner considered the evidence of record, despite an evidently erroneous statement regarding the unavailability of the claims file, and considered an accurate history.  An appropriate opinion and rationale regarding tinnitus were offered.  Although the examiner noted that he could not offer an opinion as to the etiology of the Veteran's claimed hearing loss without resorting to speculation he provided a cogent rationale as to why he could not offer an opinion regarding the etiology of the Veteran's claimed hearing loss, this opinion is adequate.  See Jones v. Shinseki, 23 Vet. App. 382, 388-91 (2010).  

There is no indication in the record that any additional evidence relevant to the issues decided is available and not part of the claim file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Analysis

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Some chronic diseases may be presumed to have been incurred in service, if they become manifest to a degree of ten percent or more within the applicable presumptive period.  Sensorineural hearing loss, as an organic disease of the nervous system, is a listed chronic diseases for purposes of presumptive service connection.  38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  The applicable presumptive period is one year following separation from service.  38 C.F.R. § 3.307(a)(3).

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The nexus between service and the current disability can be satisfied by competent evidence of continuity of symptomatology and evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

A.  Left Ear Hearing Loss 

The Veteran seeks service connection for left ear hearing loss.  He testified at his May 2011 hearing that his current hearing loss is directly related to the acoustic trauma he experienced in the military.

The Veteran served in an engineering battalion in Vietnam.  He was a welder.  The circumstances of his service and his duties are consistent with his allegation of noise exposure.  Noise exposure in service is established.

A current disability and a nexus between such and the in-service noise exposure are still required, however.  Impaired hearing is considered a disability for VA purposes when the auditory thresholds in any of the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hz are 40 decibels or greater; when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran's STRs do not indicate that the Veteran had any complaints of, or treatment for, any type of hearing problem while in service.  His January 1971 separation examination does not show that audiometric hearing testing was conducted, but does note that his hearing was 15/15 in his right and left ears.

The only medical evidence of record of indicating treatment for, or evaluation of, hearing loss is a March 2011 VA examination report.  The examiner conducted audiometric hearing testing and found that in the Veteran's left ear the pure tone thresholds, in decibels, were as follows at the given hertz:


500 hertz
1000 hertz
2000 hertz
3000 hertz
4000 hertz
Left Ear:
10
15
20
20
35

The Veteran's average pure tone decibel loss was reported as 23 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 100 percent in the left ear.  

Although the Veteran is competent to report impaired hearing, he is not competent to report specific puretone thresholds or speech recognition scores.  Such require specialized knowledge, training, and equipment.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Therefore, there is no competent evidence of record indicating that the Veteran has left ear hearing loss as defined by 38 C.F.R. § 3.385.  Quite simply there is no showing of auditory thresholds in at least 3 of the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hz of 26 decibels or greater, any auditory threshold of 40 decibels or more at any of the above noted frequencies, or speech recognition scores of less than 94 percent.

Service connection cannot be granted if there is no present disability.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury (noise exposure) occurred in service is not enough; there must be a current disability resulting from that injury.  See Rabideau v. Derwinkski, 2 Vet. App. 141, 144 (1992).  In the absence of proof of a present disability, there can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The preponderance of the evidence is against the claim.; there is no doubt to be resolved.  Service connection for left ear hearing loss is not warranted.  


B.  Right Ear Hearing Loss

The Veteran contends his right ear hearing complaints are related to his established in-service noise exposure.  He testified at the May 2011 hearing that he had reported hearing problems in service, and was provided with some hearing protection as a result.  He stated that his hearing was not normal at separation, and that he had been given a full audiometric examination documenting such.

The Veteran's STRs do not indicate that the Veteran had any complaints of, or treatment for, any type of hearing problem while in service.  His January 1971 separation examination does not show that audiometric hearing testing was conducted, but does note that his hearing was 15/15 in his right and left ears.

Current testing demonstrates a right ear hearing loss disability.  At the October 2009 VA examination, an auditory threshold at a frequency of 4,000 Hz was 40 decibels in his right ear.  Thus, for purposes of 38 C.F.R. § 3.385, the Veteran has right ear hearing loss.  The examiner characterized this as sensorineural in nature.  This represents the first post-service documentation of hearing loss complaints, treatment, or assessment.

The October 2009 VA examiner indicated the claims file was not available for review, but he later refers to documents contained therein; the records were clearly reviewed.  The Veteran reported noise exposure from gunfire, artillery, and mortar fire during service, and post service occupational noise exposure.  The examiner noted that a review of the STRs revealed audiometric thresholds within normal limits on entrance and that the Veteran passed whispered testing on separation.  However, since the whisper test is not frequency specific it is possible to pass it, but still have hearing loss at one or more frequency.  Therefore, the examiner noted, he cannot offer an opinion as to the cause of the Veteran's hearing loss without resorting to mere speculation.  The required evidence was not gathered in service, and could not now be reproduced.  

The Veteran has offered his own opinion relating current right ear hearing loss to service, but although he is competent to describe subjectively experienced decreases in hearing acuity, he is not competent to render an opinion on etiology in this case.  He lacks the specialized knowledge and training required for such.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Veteran is competent to describe the continuity of his symptoms, as discussed above, and this may provide necessary evidence of a nexus.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).  However, the competent evidence must also be credible.

The Veteran's allegations of hearing loss in service and since are unsupported by the record, and are not credible.  STRs fail to document any in-service complaints.  The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  Here, STR's also document (admittedly imprecise) testing showing no hearing impairment.

Additionally, there is no evidence of complaints of or treatment of hearing problems from 1971 to 2009.  This long period without complaint may be considered as negative evidence of disability.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  There is not merely the absence of complaints; the Veteran has also filed prior claims of service connection for other disabilities, but made no complaint of hearing problems.

Finally, the absence of any competent and credible evidence of sensorineural hearing loss within the first post-service year, or evidence of a compensable degree of loss, renders presumptive service connection inapplicable.

The preponderance of the evidence is against the claim for right ear hearing loss; there is no doubt to be resolved.  Service connection is not warranted.  

Tinnitus

The Veteran contends his tinnitus is related to his established in-service noise exposure.  He testified at the May 2011 hearing that he had reported tinnitus in service, and was provided with some hearing protection as a result.  He stated that tinnitus had persisted since that time.  He also stated that he had experienced tinnitus "since discharge from the army" in his April 2008 Notice of Disagreement (NOD).

STRs show no complaints of or treatment for tinnitus or other ear problems; no objective findings or subjective reports were noted at separation.  VA treatment records are similarly silent for tinnitus complaints.

At the October 2009 VA examination, the Veteran reported that while tinnitus was present, there was no functional impact on his hearing.  He described military noise exposure from gunfire, artillery, and mortars; there was post-service noise exposure as a truck driver for 12 years.  He had then worked for the Post Office for 18 years.  He denied use of hearing protection.  He stated that tinnitus had its onset in 2002 or 2003.  The tinnitus was bilateral, and occurred three to four times a week for five minute periods.  The examiner opined that, given the 30 year interval between separation and the reported onset of tinnitus, it was less likely than not related to military noise exposure.

The sole medical opinion of record is against the claim.  The examiner's opinion and findings are adequate for adjudication purposes; he reviewed the claims file, obtained a relevant subjective history, made necessary findings, and offered a decision with supporting and well reasoned rationale.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The examiner's conclusion depends upon his reliance on the Veteran's report of the onset of tinnitus three decades after service; the Veteran has also reported, at his hearing and in correspondence, that tinnitus began in and persisted since service.  However, he also clarified at his hearing that the onset of the tinnitus was gradual.  The veteran is competent to report and describe the occurrences of tinnitus, as he can subjectively experience such through his own senses, regardless of training or knowledge.  Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  

To have probative value, that competent evidence must also be credible.  The Veteran here has offered contradictory reports regarding the onset of tinnitus.  He has variously alleged it has been continually present since service, that it had a gradual onset, and that it arose in 2002 or 2003.  The last allegation, of recent onset, is considered the most credible, as it was offered to a doctor in the course of treatment.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  Such is the rationale behind the applicable hearsay exception under the Federal Rules of Evidence; there is an assumption that a person has a vested interest in providing a doctor with accurate information to obtain correct treatment.  While the Federal Rules of Evidence are not binding on VA, they are "important, guiding factors to be used by the Board..."  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  Additionally, there is an absence of any documentation of complaints or treatment for tinnitus prior to the filing of the current claim.  The absence of such is a factor in determining credibility, though not the only one.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  Finally, the Veteran made no mention of tinnitus, which he now maintains he first noted at separation, in connection with earlier claims for service connected compensation from March 2003; this suggests he was not experiencing symptoms at that time.  Taken together, these factors undermine the credibility of the Veteran's allegation of continuous tinnitus since service, and rob them of probative value.

The preponderance of the evidence is against the claim; there is no doubt to be resolved.  Service connection for tinnitus is not warranted.


ORDER

Service connection for right ear hearing loss is denied.

Service connection for left ear hearing loss is denied.

Service connection for tinnitus is denied.


REMAND

The Veteran seeks service connection for an acquired psychiatric disability, to include PTSD.  At his May 2011 hearing, he testified that during Vietnam in addition to being a welder, he was also part of a mortar team and that he had to defend his section of the perimeter around his base.  

Establishment for service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128 (1997).

During the pendency of this appeal, the provisions of 38 C.F.R. § 3.304 were revised effective July 13, 2010, and are applicable to the current claim.  The revision, in pertinent part, provides that if a Veteran alleges a stressor related to a fear of hostile enemy action, and a VA psychiatrist or psychologist finds such is sufficient to support a diagnosis, a stressor may be established on lay statements alone.  The allegation must be consistent with the facts and circumstances of service; clear and convincing evidence is required to rebut the occurrence of the stressor event.  38 C.F.R. § 3.304(f)(3).

The Veteran's Form DD-214 and personnel records indicate that he served in Vietnam for approximately 1 year during the Vietnam Era, and participated in an unnamed campaign.  He has testified that he was stationed in Bai Loc, in the Central Highlands of Vietnam.  His allegations of guard duty and duties with a mortar team are consistent with the facts and circumstances of his service.

Numerous VA treatment records dated throughout 2007 and 2008 indicate that the Veteran was diagnosed with PTSD and depression.  A March 2011, VA examination, however, diagnosed the Veteran with cocaine abuse, and the examiner noted that in a document of record the RO concluded that the Veteran was not exposed to more than the ordinary stress inherent in a combat zone during service.  

Under the new regulations governing establishment of stressors, a new VA examination is required.  The examiner must address whether the "ordinary stress" of a combat zone is, in this case, a sufficient stressor to support a diagnosis of PTSD or other acquired psychiatric disorder.  The examiner must also comment of the other findings of record diagnosing PTSD.

The Veteran is notified that it is his responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA mental disorders/initial PTSD examination.  The claims folder must be reviewed in conjunction with the examination.  All current acquired psychiatric disorders must be identified.  The examiner must be informed that the Veteran's allegations of fear of attack during service are consistent with his service.  The examiner is required to opine as to whether his specific allegations regarding stressful circumstances represent a sufficient stressor event to support a diagnosis of PTSD, and whether a diagnosis of PTSD under the DSM-IV is in fact warranted and related thereto.  The examiner should opine as to whether any currently diagnosed psychiatric condition is at least as likely as not caused or aggravated by service.  

The examiner should comment on VA treatment records dated in 2007 and 2008 indicating that the Veteran was diagnosed with PTSD and depression.  

If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  Thereafter, if necessary, any additional development deemed appropriate should be accomplished.  The claim should then be readjudicated.  If the claim remains denied, issue a supplemental statement of the case (SSOC) containing notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal, and allow an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


